Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented, and necessarily passed upon, questions arising under the Constitution of the United States, viz: (1) whether Local Laws, 1972, No. 13 of Nassau County is unconstitutional because it deprives plaintiffs of the equal protection of the laws as well as due process of law under the Fourteenth Amendment to the Constitution of the United States; and (2) whether said Local Law, because it utilizes weighted voting, is unconstitutional per se in that it violates the plaintiffs’ right to equal protection of the laws and to due process of law under the Fourteenth Amendment to the Constitution of the United States. The Court of Appeals held there was no violation of any of plaintiffs’ constitutional rights. [See 32 N Y 2d 234.]